                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 SOCORRO O’NEILL, Personal                          )               CASE NO. 8:18-cv-385
 Representative for the Estate of TIMOTHY           )
 O’NEILL, deceased,                                 )
                                                    )
                          Plaintiff,                                PROGRESSION ORDER
                                                    )
 v.                                                 )                   (AMENDED)
                                                    )
 UNION PACIFIC RAILROAD COMPANY,                    )
                          Defendant.                )



       THIS MATTER came before the Court on the Parties’ Joint Motion for Enlargement of

Time, Filing No. 24. The Court, being duly advised on the premises, finds that the Motion should

be GRANTED.

       IT IS ORDERED that the progression order is amended as follows:

       1)     Any existing status conference, and settlement conference settings have been
              vacated.

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is January 20, 2020. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by February 3, 2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines to complete expert disclosures for all experts expected to testify at
              trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
              (Fed. R. Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):             Complete.




                                                1
              For the defendant(s):           December 6, 2019.

       NOTE: While treating medical and mental health care providers are generally not
       considered “specially retained experts,” their opinions arising from the care and
       treatment of the plaintiff must nonetheless be separately disclosed as required under
       Fed. R. Civ. P. 26(a)(2)(C). Moreover, disclosure of mental or medical provider
       opinions not formed for the purpose of providing care and treatment of the illness
       or disease at issue in this litigation (e.g. whether medical billings were fair and
       reasonable, the proximate cause of the disease or injury, etc.) must disclosed as
       required under Fed. R. Civ. P. 26(a)(2)(B).

4)     The deposition deadline is January 20, 2020. The maximum number of depositions
       that may be taken by the plaintiffs as a group and the defendants as a group is 10.

5)     The parties agree that in each case the maximum number of interrogatories,
       including subparts, that may be served by any party on any other party is 100.

6)     The deadline for filing motions to dismiss and motions for summary judgment is
       March 9, 2020.

7)     The deadline for filing motions to exclude testimony on Daubert and related
       grounds is March 9, 2020.

8)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

October 21, 2019.
                                                      BY THE COURT:


                                                      s/ Cheryl R. Zwart
                                                      United States Magistrate Judge




                                         2
